PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
INANO et al.
Application No. 14/917,643
Filed: 9 Mar 2016
For METHOD FOR MEASURING INFLUENZA B VIRUS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on May 11, 2021.

The above-identified application became abandoned due to the February 12, 2021 decision of the Patent Trial and Appeal Board which upheld the Examiner’s rejections.  The application became abandoned by operation of law on April 17, 2021, the expiration of the period for seeking judicial review of the decision1 (it is noted in passing that extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) were not available).  A Notice of Abandonment was mailed on May 3, 2021.

With this petition, Petitioner has alleged that a request for rehearing was filed on April 9, 2021.

M.P.E.P. § 1214.03 sets forth, in pertinent part:

If a timely request for rehearing of the Board’s decision is filed, the time for filing a notice of appeal to the U.S. Court of Appeals for the Federal Circuit or for commencing a civil action expires 63 days after a decision on a request for rehearing or reconsideration (37 CFR 90.3(b)(1)). An applicant may file a RCE during the 63 day period available to appeal after decision on the rehearing request. See MPEP § 706.07(h), subsection XI.

A review of the electronic record shows a request for rehearing was filed on April 9, 2021, it was denied via the mailing of a decision of the Patent Trial and Appeal Board on April 22, 2021, 

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing that a RCE was timely submitted.  

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that a RCE, an amendment to the claims, and remarks (each received on June 21, 2021) can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 See 37 C.F.R. § 90.3 and M.P.E.P. § 1216(IV).
        
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).